JACKSON, Judge
(concurring in result):
In Behrens v. Raleigh Hills Hospital, Inc., 675 P.2d 1179 (Utah 1983), Synergetics v. Marathon Ranching Co., 701 P.2d 1106 (Utah 1985), and Johnson v. Rogers, 763 P.2d 771 (Utah 1988), the Utah Supreme Court has identified “outrageous conduct” as the class of behavior for which punitive damages may be awarded. “[Pjunitive damages must serve the interests of society by punishing and deterring outrageous and malicious conduct which is not likely to be deterred by other means.” Synergetics, 701 P.2d at 1112 (citing Behrens, 675 P.2d at 1186) (emphasis added). For torts other than false imprisonment, punitive damages may be imposed for a tortfeasor’s outrageous conduct that is either willful or knowingly reckless. See Johnson, 774-776. In Johnson, the court included drunk driving in the “categories of outrageous conduct” eligible for punitive damages and thrice more emphasized that “extreme, outrageous, and shocking behavior” is the justification for punitive damages. Id. at 776. As we noted in Gleave v. Denver & Rio Grande Western Railroad, 749 P.2d 660, 670 n. 14 (Utah App.1988), this language comports closely with that in Restatement (Second) of Torts § 908 (1979):
(1) Punitive damages are damages, other than compensatory or nominal damages, awarded against a person to punish him for his outrageous conduct and to deter him and others like him from similar conduct in the future.
(2) Punitive damages may be awarded for conduct that is outrageous, because of the defendant’s evil motive or his reckless indifference to the rights of oth-ers_
On remand, the trial court may find that Interlake’s behavior is sufficiently extreme, outrageous, and shocking to support an award of punitive damages, but mere proof of the elements of fraud is not sufficient to support such an award.